
	
		II
		112th CONGRESS
		1st Session
		S. 2012
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require that labels on children's sleepwear that
		  indicate the sleepwear is flame resistant to include the chemical name of the
		  flame retardant used, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Children's Sleepwear Labeling Act of
			 2011.
		2.Labeling of
			 flame-resistant children's sleepwear
			(a)Children's
			 sleepwear definedIn this section, the term children's
			 sleepwear has the meaning given the term in section 1615.1(a) of title
			 16, Code of Federal Regulations (or any successor regulation).
			(b)Children's
			 sleepwear labeling requirementNot later than 1 year after the date of the
			 enactment of this Act, the Consumer Product Safety Commission shall prescribe a
			 regulation under section 4 of the Flammable Fabrics Act (15 U.S.C. 1193) that
			 requires each manufacturer of children's sleepwear that is flame resistant and
			 uses a chemical treatment to achieve such flame resistance—
				(1)to include a label on such sleepwear that
			 indicates that such sleepwear is flame resistant; and
				(2)to include on such label the chemical name
			 of the flame retardant used to make such sleepwear flame resistant.
				(c)RulemakingThe
			 regulation required by subsection (b) shall be prescribed in accordance with
			 section 553 of title 5, United States Code.
			
